 In the Matter of THE RUDOLPH WURLITZER COMPANY, A CORPORATIONandPIANO AND MUSICAL INSTRUMENT WORKERS, CARPENTERS UNIONNo. 2553 OF DE KALB, ILLINOISCase No. C-2040-Decided April 4, 1942Jurisdiction:musical instrument manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. I. S. DorfmanandMr. Lester Asher,for the Board.Fyffe & Clarke,byMr. Albert J. Smith,of Chicago, Ill., andMr.Morris C. Bristol,for the respondent.Moses, Kennedy, Stein d Bachrach,byMr. Stanley Morris,of Chi-cago, Ill., andMr. Anthony Wayne Tilt,for the Union.Miss Grace McEldowney,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a third amended charge 1 duly filed by Piano and MusicalInstrument Workers, Carpenters Union No. 2553 of De Kalb, Illinois,2herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Thirteenth Region(Chicago, Illinois), issued its amended complaints dated August 30,1941, against The Rudolph Wurlitzer Company, De Kalb, Illinois,a corporation, herein called the respondent, alleging that the respond-ent had engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1) and (3) and Sec-tion 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the amended complaint, acccompaniedIThe original charge and the first, second, and third amended charges were filed onJanuary 16, February 12, April 29, and July 15, 1941, respectively.A supplement to thefirst amended charge was filed on February 14, 1941.as "Piano, Organ & Musical Instrument Workers Union, Local No. 1190, a labor organiza-tion affiliated with the United Brotherhood of Carpenters and Joiners of America, (AFL)."The record shows that the name of the organization was changed on July 15, 1941, to"Piano and Musical Instrument Workers, Carpenters Union No. 2553 of De Kalb,Illinois,"and during the hearing the record was amendedaccordingly.3 The original complaint was dated June 12, 1941.40 N. L. R B., No. 31.202 THE RUDOLPH WURLITZERCOMPANY203by, notice of hearing, were duly served upon the respondent and theUnion.-In respect to the unfair labor practices, the amended complaint, asamended at the hearing,' alleged in substance that the respondent :(1) on or about November 1, 1940, and thereafter, interfered with theemployees right to self-organization by (a) advising and warning itsemployees to refrain from affiliation with the Union; (b) inquiring ofits employees as to their membership and activities in the Union; (c)attempting to form a labor organization among its employees-; (d)threatening to shut down and move the plant unless the employeesceased their union activities; and (e) making derogatory and intimi-datory statements about the Union; (2) discriminated in respect tothe hire and tenure of employment of its employees by laying off ordischarging and thereafter refusing to reinstate Mark Masterson,Clyde Mann, and Lloyd Feltz on or about December 10, 1940, Decem=ber 20, 1940, and January-9, 1941, respectively; and by laying off ordischarging and thereafter refusing to reinstate Le Roy Cheney, A. W.Tilt, and Alphonse be Raedt on or about January 13, 1941; (3) onor about June 16, 1941, and thereafter, refused and failed to reinstateto their former or substantially equivalent positions, 22 named em-ployees 6 who on January 14, 1941, went out on strike because of theunfair labor practices of the respondent, thereby discriminatingagainst them in regard to their hire and tenure of employment.In its answer to the amended complaint, as amended during thehearing, the respondent admitted the allegations concerning the natureof its business, denied that it had committed any unfair labor prac-tices, and affirmatively averred : (1) that Mark Masterson and ClydeMann were discharged for cause on or about the dates mentioned inthe amended complaint, and that Lloyd Feltz, Le Roy Cheney, A. W.Tilt, and Alphonse De Raedt were laid off on or about January 13,1941, for lack of work; (2) that Ralph Irving was hired on February6, 1941, and was instructed to report for work on February 7, butfailed to do so; and that La Verne Lund was hired on March 6, 1941,and voluntarily quit on the same day; (3) that since June 16, 1941,LeslieBenson, Andrew Kirschbaum, Rinnie Korpela, and HaroldKressen were hired on specified dates and are now employed at thesame type of jobs as those which they previously held with the re-spondent, or in jobs substantially equivalent thereto; and (4) that*At the beginning of the hearing on motion of counsel for the Board and without objec-tion, the names of Hugo Weisensteiner and Arthur Munson were added to the list ofemployees named in the amended complaint as having gone on strike on January 14, 1941.The respondent waived notice of this amendment to the complaint.6 Glenn Hubbard, Harry B Schutter, Herman White, Earl Rattenbury, Jack Neff, DonaldCummings,Leslie Benson,Sherman Dunkelberger,Maurice Peterson,La Verne Lund, Don-ald McKibben,Ralph Irving, Jack Dorneden,Franz Ronzheimer,AndrewKirschbaum, BobMeenan, HarryWeir,Harold Lindstrom,Harold Kressen,Rinme Korpela, Hugo weisen-steiner, and Arthur Munson. A4DECISIONS OF NATIOIVAI1 LABOR RELATIONS BOARDthe respondent has -not had occasion to reemploy the remainder of the-employees who went out on strike.Pursuant to notice, a hearing was held from September 25 to Octo-ber 2, 1941, inclusive, at De Kalb, Illinois, before Webster Powell, theTrial Examiner duly designated by the Chief Trial Examiner.TheBoard, the respondent, and and Union were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.At the conclusion of thehearing a motion by counsel for the Board to conform the pleadings tothe proof was granted.'At the close of the hearing the Trial Examiner heard oral argument.A brief was thereafter submitted to-him by the Union.On December 24, 1941, the Trial Examiner issued his IntermediateReport, copies of which were served on all the parties, in which hefound that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section,8(1) and (3) and Section 2 (6) and (7) of the Act.He recom-'mended that the respondent cease and desist therefrom and that ittake certain affirmative action in order to effectuate the policies ofthe Act.He also recommended that the complaint be dismissed inso-far as it alleged that the respondent attempted to form a labor organi-zation among its employees in violation of Section 8 (1) of the Act.No exceptions were filed to the Intermediate Report.On April 1, 1942, the respondent, the Union, and attorneys for theBoard entered into a stipulation in settlement of the case, subject tothe approval of the Board.The 'stipulation provides as follows :IT IS HEREBY STIPULATED AND AGREED by and between The Ru-dolph Wurlitzer Company, hereinafter called the respondent, andPiano and Musical Instrument Workers, Carpenters Union No.2553 of De Kalb, Illinois, and I. S. Dorfman, regional attorney,and Lester Asher, attorney, for the Thirteenth Region of theNational Labor Relations Board, that :IUpon a third amended charge duly filed by Piano, Organ &Musical Instrument Workers Union, Local No. 1190, the NationalLabor Relations Board, hereinafter called the Board, by theRegional Director for the Thirteenth Region, issued its amendedcomplaint, dated August 30, 1941, against the respondent, allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Sec-tion 8 (1) and (3) and-Section 2 (6) and (7) of the National THE RUDOLPH WURLITZER COMPANY205-Labor Relations Act, 49 Stat. 449, hereinafter called the Act.Copies of the amended complaint accompanied by notice of hear-ing were duly served upon the respondent and the charging union.On September 15, 1941, the respondent filed its answer to theamended complaint.Pursuant to notice, a hearing was held atDe Kalb, Illinois, from September 25 to October 2, 1941, inclusive,beforeWebster Powell, the Trial Examiner duly designated bythe Chief Trial Examiner of the Board.Thereafter, the nameof the charging labor organization was amended by motion toPiano and Musical Instrument Workers, Carpenters* Union No.2553 of De Kalb, Illinois, herein called the Union.The-Board,the Union, and the respondent were all represented at the hearingby counsel.All parties were afforded full opportunity to par-ticipate in the hearing, to call, examine, and cross-examine wit-nesses, and to introduce evidence bearing on the issues.On De-cember 24, 1941, the Trial Examiner issued his IntermediateReport in, which he made certain findings and recommendations.IIThis Stipulation and Agreement, together with the thirdamended charge, amended complaint and notice of hearing, an-swer of the respondent to the amended complaint, order desig-nating the Trial Examiner, and Intermediate Report of the TrialExaminer, shall constitute the entire record in this proceeding.IIIThe parties hereto expressly waive the making of findings offact and conclusions of law in this proceeding by the -Board' andany other or further procedure before the Board.IVThe respondent is an Ohio corporation having its principalplace of business in Chicago, Illinois.The respondent is engagedin the manufacture, sale, and distribution of pianos, accordions,and other musical instruments.The respondent operates factoriesatDe Kalb, Illinois, and North Tonawanda, New York.TheDe Kalb, plant is the only one concerned in these proceedings.The respondent maintains sales offices in New York, New York,and Cincinnati, Ohio, as well as in Chicago, Illinois.For thefiscal year ending March 31, 1941, the respondent's purchases ofraw materials amounted, to more than $1,000,000, about 90 percent of which was purchased from points outside the State ofIllinois.During the same period, the respondent's sales of its 206DECISIONS" OF NATIONAL LABOR RELATIONS BOARDfinished products amounted to over $3,000,000, over 85 per cent ofwhich was shipped to points outside the State of Illinois.Therespondent admits that its operations occur in commerce withinthe meaning of Section 2 (6) and (7)-of the Act.'VThe "Union, chartered by United Brotherhood of Carpentersand Joiners of America and affiliated with the American Federa-tion of Labor, is a labor organization within the meaning ofSection 2 (5) of the Act.VIUpon the basis of the record herein and this Stipulation, andAgreement; if approved by the Board, an Order may forthwithbe entered by the Board providing as follows.:The respondent, The, Rudolph Wurlitzer Company, and itsofficers, agents, successors, and assigns, shall :1.Cease and desist from(a)Discouraging membership in Piano and Musical Instru-ment Workers, Carpenters Union No. 2553 of De Kalb, Illinois,or any other labor organization of its employees, by discharging,laying off, or refusing to reinstate any of its employees or in anyother manner discriminating in regard to" their hire or tenure ofemployment or any terms or conditions of their employment;(b) In any other'manner interfering with, restraining, or co-ercing its employees in the exercise of the right to self-organiza-tion, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, or toengage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act.2.Take the following affirmative action to effectuate the policiesof the Act(a)Offer to Clyde Mann immediate and full reinstatementto his former or substantially equivalent position, without preju-dice to his seniority and other rights and privileges;.(b)Upon application by Mark Masterson within thirty (30)days after his discharge from the armed forces of the UnitedStates, offer him immediate and full reinstatement to the positionheld prior to his demotion or a substantially equivalent position,without prejuidce to his seniority or other rights and privileges.(c)Make whole Mark Masterson for any loss of pay he maysuffer by reason of any refusal of reinstatement by payment tohim of a sum of money equal to that which he would normally THE RUDOLPH WURLITZER COMPANY207have earned as wages during the period from five (5) days afterthe date of his application to the date of the offer of reinstate-ment, less his net earnings 6 during said period ;(d)Offer to the employees named in Appendix A immediateand full reinstatement to the positions set forth opposite theirnames, without prejudice to their seniority and other rights andprivileges ;(e)Place La Verne Lund and Glenn Hubbard upon a prefer-ential hiring list in accordance with Appendix B, and thereafteroffer them employment in the order set forth in Appendix B, atmanual tuning' of accordions as such employment becomes avail-able and before other persons are placed in such employment, andalso place Glenn Hubbard upon a preferential hiring list for non-manual tuning of accordions, including treble tuning of accordionson oscillograph machine, and thereafter offer him employment atsuch accordion tuning as such employment becomes available andbefore other persons, including those on Appendix B, are placedin such employment;(f)Offer to Donald Cummings, Ralph Irving, Donald McKib-ben, Earl Rattenbury; and Maurice Peterson, immediate and fullreinstatement of any available positions in the De Kalb, Illinoisplant of the respondent which they are capable of performing,without prejudice to their seniority and other rights and'privi-leges, and in addition thereto and regardless of whether or notsuch offer is accepted, place them upon a preferential hiring listin accordance with Appendix B and thereafter, without prejudiceto their seniority and other rights and privileges, offer thememployment as accordion tuners, in the order set forth in Ap-pendix B, as such positions become available, and before otherpersons are placed in such positions;(g)Offer to the employees named in Appendix C immediateand full reinstatement to their former positions as piano tuners,without prejudice to their seniority and other rights and privi-leges, in the order set forth in Appendix C, until five employeeshave accepted such offers, provided that the refusal to accept anyBy "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for his unlaw-ful discharge and the consequent necessity of his seeking employment elsewhereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America, Lumber and Sawmill Workers Union, Local 2590,8 N L. R B 440 Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects shall be considered as earnings.See RepublicSteel Corporation v. National LaborRelations Board,311 U S 7.The words "manual tuning" as used herein were defined as meaning employment atmanual tuning of accordions, including tuning of de luxe accordions, inspection tuningof accordions, and bass tuning of accordions. 208DECISIONS OF NATIONAL LABOR-RELATIONS BOARDsuch offer of full reinstatement to the position of piano tuner shallconstitute a waiver of such reinstatement, and offer to the remain-ing employees named in Appendix C immediate and full rein-statement to any available positions in the De Kalb, Illinois, plantof the respondent which they are capable of performing, withoutprejudice to their seniority and other rights and privileges, andin addition thereto and regardless of whether or not such offer isaccepted, place them upon a preferential hiring list in accordancewith Appendix 'C and thereafter, without prejudice to their sen-iority and other rights and privileges,- offer them employment aspiano tuners, in the order set forth in Appendix C as such posi-tions become available and, before other persons are - placed insuch positions ;(h)Upon application by Arthur Munson-within thirty (30)days after his discharge from the armed forces of the UnitedStates, offer him immediate and full reinstatement to a positionas piano tuner at the De Kalb, Illinois, plant of the respondent,and if none be available to any position in the plant which he iscapable of performing, without prejudice to his seniority andother rights and privileges, and then, in the event no positionas a piano tuner is available, in addition to and regardless ofwhether or not such offer to any other position is accepted, placehim on a preferential hiring list, immediately after the employeesnamed in Appendix C and thereafter, without prejudice to hisseniority and other rights and privileges, offer him employmentas a piano tuner as such a position becomes available and beforetiany other person is placed in such a position;(i)Make whole Arthur Munson for any loss of pay he, maysuffer by reason of any refusal of reinstatement or placementupon a preferential hiring list by payment to him of a sum ofmoney equal to that which he would normally have earned aswages during the period from five (5) days after the date of hisapplication to the date of the offer of reinstatement or placementupon the preferential hiring list, less his net earnings 8 duringsaid period;(j)Pay to each of the employees named in Appendix-D- thesum set forth opposite his name-in full settlement of any lossof pay he may have suffered by reason of the respondent's dis-crimination against him ;(k)Notify the Regional Director for the Thirteenth Region,in writing, within ten (10) days from the date of this Orderwhat steps the respondent has taken to comply herewith.18 See footnote6, Burps THE RUDOLPH WURLITZER COMPANYVII209All offers of employment required to be made immediatelyupon approval of this Stipulation and Agreement shall be madein writing through the Thirteenth Region of the Board.VIIIAfter the entry of the Order by the Board, as provided in thisStipulation and Agreement, the United States Circuit Court ofAppeals for the Seventh Circuit may, upon application by theBoard, and without notice to the respondent, enter a decree en-forcing in'full said Order of the Board, and each of the partieshereto hereby consents to the entry of such decree and herebywaives any and all requirements of notice of the filing of suchapplication by the Board.IXThis Stipulation and Agreement is subject to and shall becomeeffective upon approval by the Board.XThere is no oral understanding or agreement which varies fromor adds to this Stipulation and Agreement."On April 3, 1942, the Board issued its order approving the abovestipulation, making it a part of the record in the case, and, pursuantRegulations-Series 2, as amended, transferring the proceeding to andcontinuing it before the Board for the purpose of entry of a Decisionand Order by the Board, pursuant to the provisions of the stipulation.Upon the basis of the said stipulation and the entire record in thecase, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF TIIE RESPONDENTThe respondent, The Rudolph Wurlitzer Company, is an Ohio cor-poration engaged in the manufacture, sale, and distribution of pianos,accordions, and other musical instruments, which has its principalplace of business in Chicago, Illinois. It operates factories at De Kalb;Illinois, and North Tonawanda, New York, and maintains sales offices6Attached to this stipulation were Appendices A, B, C, and D, referred to therein, whichare set forth below as part of our Order.455771-42-vol 40-14 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDin NewYork Cityand Cincinnati,Ohio, as well as in Chicago.TheDe Kalb plant is the only one concerned in these proceedings.For the fiscal year ending March 31, 1941,the respondent's purchasesof raw materials amounted to more than$1,000,000; about-90 percentof which were purchased from points, outside the State of Illinois.During the same period,sales of its finished products amounted toover $3,000,000, over 85 percent of which were shipped to points outsidethe State of Illinois.The respondent admits that its operations occur in commerce withinthe meaning of Section 2 (6) and(7) of the Act.'-We find that the above-described operations constitute a continuousflow of trade, traffic, and commerceamong the several States.ORDERUponthe basis of the above findings of fact, stipulation,and theentire record in the case,and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the respondent,The Rudolph Wurlitzer Company, and itsofficers, agents,successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Piano and Musical InstrumentWorkers, Carpenters Union No. 2553 of De Kalb, Illinois, or any otherlabor organization of its employees,by discharging,laying off, orrefusing to reinstate any of its employees or in any other manner dis-ccriminating in regard to their hire or tenure of employment or anyterms or conditions of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization,to form,join, or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,or to engage in concerted activi-ties for the purposes of -collective bargaining or other mutual aid orprotection,as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the following affirmative action to effectuate the policiesof the Act :(a)Offer to Clyde Mann immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority and other rights and privileges;(b)Upon application by Mark Masterson within thirty (30) daysafter his discharge from the armed forces of the United States, offerhim immediate and full reinstatement to the position held 'prior tohis demotion or a substantially equivalent position,'without prejudiceto his seniority or other rights and privileges. TI3E RUDOLPH WURLITZERcoMPANY-211(c)Make whole Mark Masterson for any loss of pay he may sufferby reason of any refusal of reinstatement by payment to him of asum of money equal to that which he would normally have earnedas wages during the period from five (5) days after the date of hisapplication to the date of the offer of reinstatement, less his net earn-ings during said period;(d)Offer to the employees named in Appendix A immediate andfull reinstatement to the positions set forth opposite their names, with-out prejudice to their seniority and other rights and privileges;(e)Place La Verne Lund and Glenn Hubbard upon a preferentialhiring list in accordance with Appendix B, and thereafter offer thememployment in the order set forth in Appendix B, at manual tuningof accordions as such employment becomes available and before.other persons are placed in such employment; and also place GlennHubbard upon a preferential hiring list for non-manual' tuning of'-accordions, including treble tuning of accordions on oscillographmachine, and thereafter offer him employment at such accordiontuning as such employment becomes available and before other per-sons, including these on Appendix B, are placed in such employment;(f)Offer to Donald Cummings, Ralph Irving, Donald McKibben;Earl 'Rattenbury, and Maurice Peterson, immediate and full rein-statement of any available positions in the De Kalb, Illinois plantof the respondent which they are capable of performing, withoutprejudice to their seniority and other rights and privileges, and inaddition thereto and regardless of whether or not such offer is ac-cepted, place them upon a preferential hiring list in accordance withAppendix B and thereafter, without prejudice to their seniority andother rights and privileges, 'offer them employment as accordiontuners, in the order set forth in Appendix B, as such positions be-come available, and before other persons are placed in such positions;(g)Offer to the employees named in Appendix C immediate.andfull reinstatement to their former positions as piano tuners, withoutprejudice to their seniority and other rights and privileges, in theorder set forth in Appendix C, until five employees have acceptedsuch offers, provided that the refusal to accept any such offer of fullreinstatement to the position of piano tuner shall constitute a waiverof. such reinstatement, and offer to the remaining employees namedin Appendix C immediate and full reinstatement to any availablepositions in the De Kalb, Illinois, plant-of the respondent whichthey are capable of performing, without prejudice to their seniorityand other rights and privileges, and in addition-thereto and regard-less of whether or not such offer is accepted, place them upon apreferential hiring list in- accordance with Appendix C and there-after, without prejudice to their seniority and other rights and priv- 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDileges, offer them employment as piano tuners, in the order set forthin Appendix C as such positions become available and before otherpersons are placed in such positions,(h)Upon application by Arthur Munson within thirty (30) daysafter his discharge from the armed, forces of the United States, offerhim immediate and full reinstatement to -a position as piano tuner atthe De Kalb, Illinois, plant of the respondent, and if none be avail-without prejudice to his seniority and other rights and privileges,and then, in the event no position as a piano tuner is available, inaddition to and regardless of whether or not such offer to any otherposition is accepted, place him on it preferential hiring list, imme-diately after the employees named in Appendix C and thereafter,without prejudice to his seniority and other rights and privileges,offer him employment as a piano tuner 'as such a position becomesavailable and before any other person is placed in such a position;(i)Make whole Arthur Munson for any loss of pay he may sufferby reason of any refusal of reinstatement or placement upon a prefer-ential hiring list by payment to him of a sum of money equal to thatwhich he would normally have earned as wages during the periodfrom five (5) days after the date of his application to the date ofthe offer of reinstatement or placement upon the preferential hiringlist, less his net earnings during said period;(j)Pay to each of the employees named in Appendix D the sumset forth opposite his name in full settlement of any loss of pay hemay have suffered by reason of the respondent's discriminationagainst him ;(k)' Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.APPENDIX AName :PositionLeslie Benson_________ Inspection tuning of accordionsJack Dorneden_______ Inspecnon tuning ofaccordionsJack Neff ------------ - Bass tuning of accordionsSherman Dunkelberger Bass tuning of accordionsLa Verne Lund_______ Treble tuning of accordionson oscillograph machineHarry Schutter_______ Treble tuning of accordionsonoscillographmachineHerman White________ Treble tuning of accordionson oscillograph machineGlenn Hubbard_______ Gluing THE RUDOLPH WURLITZERCOMPANY213APPENDIX BLa Verne LundGlenn HubbardDonald CummingsRalph IrvingDonald McKibbenEarl RattenburyMaurice PetersonAPPENDIX CAndrew KirschbaumRinnie KorpelaFranz RonzheinierHarry WeirBob MeenanHugo WeisensteinerHarold KressenHarold Lindstrom'LeRoy CheneyAnthony TiltAlphonse De RaedtAPPENDIX DName:AmountLeslie Benson___________$96.40LeRoy Benson__________1,185.00Donald Cummings------500.00Alphonse De Raedt______500.00Jack Dorneden__________750.00Sherman Dunkelberger__750.00Lloyd Feltz----- -------252 00GlennHubbard_________750.00Ralph Irving-----------360.00Andrew Kirschbaum____6. 12RinnieKorpela_________7.48Harold Kressen_________250. 00Harold Lindstrom-------185. 00La Verne Lund_________388.00Name :AmountClyde Mann_____________$500.00Mark Masterson---:----500. 00Donald McKibben-------300.00Bob'Meenan------350. 00Jack Neff_______________750.00Maurice Peterson-------NoneEarl Rattenbury________590. 00Franz Ronzheimer______500. 00Harry Schutter_________440.00Anthony Tilt____________900. 00Harry Weir_____________440.00Hugo Weisensteiner-----250.00Herman White__________500. 00